894 F.2d 407
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.LOCAL UNION NO. 58, INTERNATIONAL BROTHERHOOD OF ELECTRICALWORKERS AFL-CIO, Respondent.
No. 89-6586.
United States Court of Appeals, Sixth Circuit.
Jan. 30, 1990.

Before KENNEDY and BOGGS, Circuit Judges, and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.


1
This cause was submitted upon the application of the National Labor Relations Board for summary entry of a judgment against Respondent, Local Union No. 58, International Brotherhood of Electrical Workers, AFL-CIO, its officers, agents, and representatives, enforcing its order dated September 12, 1989, in Case No. 7-CC-1450, and the Court having considered the same, it is hereby


2
ORDERED AND ADJUDGED by the court that the Respondent, Local Union No. 58, International Brotherhood of Electrical Workers, AFL-CIO, its officers, agents, and representatives, shall:

1. Cease and desist from:

3
(a) Picketing, "signal" picketing, or inducing or encouraging any individual employed by Ross Steel, Ritchie Construction, Fickel Plumbing, Eagle Erecting, Gilardone Concrete, or any person engaged in commerce or in an industry affecting commerce, to engage in a strike or refusal in the course of his employment, to use, manufacture, process, transport, or otherwise handle or work on any articles, materials, or commodities, or to refuse to perform any other services, or coerce or restrain Ross Steel, Ritchie Construction, Fickel Plumbing, Eagle Erecting, Gilardone Concrete, or where in either case an object thereof is to force or require Ross Steel, Ritchie Construction, Fickel Plumbing, Eagle Concrete or any other person engaged in commerce or in an industry affecting commerce, where in either case an object thereof is to force or require Ross Steel, Ritchie Construction, Fickel Plumbing, Eagle Erecting, Gilardone Concrete or any other person, to cease doing business with Fox Corporation, Inc.1


4
(b) In any like or related manner, restraining or coercing employees in the exercise of the rights guaranteed them by Section 7 of the National Labor Relations Act (hereinafter called the Act).


5
2. Take the following affirmative action which the Board has found necessary to effectuate the policies of the Act:


6
(a) Post in conspicuous places at its business office, meeting halls, or hiring halls within its geographical jurisdiction, including all places where notices to members are customarily posted, copies of the notice attached hereto as "Appendix."    Copies of this notice, to be furnished by the Regional Director for Region 7 of the National Labor Relations Board (Detroit, Michigan), shall be posted immediately upon receipt, after being duly signed on behalf of Respondent by its duly designated representative.  Once posted, these notices shall remain posted for 60 consecutive days thereafter.  Reasonable steps shall be taken by Respondent to insure that these notices are not altered, defaced, or covered by any other material.


7
(b) Sign and mail sufficient copies of the said notice to the aforesaid Regional Director for posting by the Charging Party, if it is willing, at locations where notices to employees are customarily posted.


8
(c) Notify the said Regional Director, in writing, within 20 days from the date of receipt of this Judgment, as to what steps Respondent has taken to comply herewith.

APPENDIX
NOTICE TO EMPLOYEES

9
POSTED PURSUANT TO A JUDGMENT OF THE UNITED STATES COURT OF


10
APPEALS ENFORCING AN ORDER OF THE NATIONAL LABOR

RELATIONS BOARD
An Agency of the United States Government

11
The National Labor Relations Board has found that we violated the National Labor Relations Act and has ordered us to post and abide by this notice.


12
WE WILL NOT by picketing, or "signal" picketing, induce or encourage any individual employed by Ross Steel, Ritchie Construction, Fickel Plumbing, Eagle Erecting, Gilardone Concrete, or any person engaged in commerce or in an industry affecting commerce, to engage in a strike or refusal in the course of his employment, to use, manufacture, process, transport, or otherwise handle or work on any articles, materials or commodities, or to refuse to perform any other services, or coerce or restrain Ross Steel, Ritchie Construction, Fickel Plumbing, Eagle Erecting, Gilardone Concrete, or any other person engaged in commerce or in an industry affecting commerce, where in either case an object thereof is to force or require Ross Steel, Ritchie Construction, Fickel Plumbing, Eagle Erecting, Gilardone Concrete, or any other person, to cease doing business with Fox Corporation.


13
WE WILL NOT, in any like or related manner, restrain or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act.


14
LOCAL UNION NO. 58, INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, AFL-CIO (Labor Organization)

Dated ____________ By ____________________

15
(Representative)


16
(Title)


17
This is an official notice and must not be defaced by anyone.


18
This notice must remain posted for 60 consecutive days from the date of posting and must not be altered, defaced or covered by any other material.  Any questions concerning this notice or compliance with its provisions may be directed to the Board's Office, 477 Michigan Ave.-Room 300, Detroit, MI 48226-2569, Telephone (313)226-3210.



1
 This provision is adopted from the one drawn by the Board in Hensel Phelps Construction, supra